DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Claim Status
Claims 1,7 and 29 have been amended. 
Claims 1-9 and 29 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,6,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al (US 2002/0043091) in view of Joo et al (US 9,243,347).

With regards to claim 1, Quick et al discloses a method for producing a continuous nanofiber without electrospinning assistance (method for drawing continuous fiber where no electrospinning assistance is limited, Title), wherein the method comprises the following steps:
providing a preform made from a precursor material with an elongated shape and longitudinally moving the preform at a uniform speed towards a processing area (metallic wire longitudinally moving at a uniform speed towards a chamber 240, Fig. 4),
as the preform made from a precursor material reaches the processing area maintaining a uniform speed (wire feed at a constant speed, paragraph 0052, lines 7-9), continuously applying laser radiation on the region of the preform that is entering the processing area for heating to a suitable melting temperature (wire 210 heated to a visco-elastic temperature by the first and second laser beams 251 and 252 in chamber 240, paragraph 0097, lines 1-4), and
continuously applying gas (fluid may be gas or vapor, paragraph 0070, lines 1-3) in a coaxial manner with respect to the precursor material melt and in the same direction of movement (fluid 245 is coaxial to wire 210 in chamber 240, Fig. 6), such that by the combined action of the heating produced by the laser radiation and the coaxial application of the gas, uniaxial drawing of the precursor material melt in the direction of movement takes place in the processing area, its diameter thereby being reduced (diameter 211 is reduced to second diameter 212, Fig. 6 ), and
 as the precursor material melt of reduced diameter exits the processing area, said melt continues to be drawn by the action of the coaxial gas and is cooled, being solidified, until forming a nanofiber (finishing die 320 transfers heat from the drawn metallic fiber 210F for substantially reducing the temperature, paragraph 0101, lines 1-3).
Quick et al does not disclose continuously applying a gas jet at a speed above or equal to 300 m/s in a coaxial manner with respect to the precursor material melt and in the same direction of movement. 
Joo et al teaches a method for making nanofibers by continuously applying a gas jet at a speed above or equal to 300 m/s (the gas stream velocity is in the range 1 m/s to 500 m/s , col 12, lines 55-60) in a coaxial manner with respect to the precursor material melt and in the same direction of movement (gas in coaxial with respect to liquid polymer and in the same direction as movement, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the coaxial gas of Quick et al with the speed as taught of Joo et al in order to efficiently thin a nanofiber. 
With regards to claim 2, Quick et al discloses wherein the laser radiation of step b) comes from two facing identical laser beams forming an angle of about 180° with respect to one another in the horizontal plane (first and second laser beams 251 and 252 from a 180° angle from each other, Fig. 5).
With regards to claim 5, Quick et al discloses wherein the precursor material is metal (metallic wire 210, Fig. 4). 
With regards to claim 6, Quick et al discloses wherein the laser source used to generate the later radiation is ND:YAG (paragraph 0131, lines 1-2).
With regards to claim 7, Joo et al teaches wherein the coaxial gas jet is applied at a speed in a range between 300 m/s and 900 m/s (the gas stream velocity is in the range 1 m/s to 500 m/s , col 12, lines 55-60).
With regards to claim 9, Quick et al discloses a preform move toward a processing area (feed mechanism 230 feed wire at a speed towards chamber 240, paragraph 0087, lines 4-7 and Fig. 17). Quick et al does not disclose wherein the speed is between 0.01 and 100 µm/s. It would have been an obvious matter of design choice to use the speed as disclosed in Fig. 17 of Quick et al since the applicant has not disclosed that the speed is between 0.01 and 100 µm/s solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with to use the speed as disclosed in Fig. 17 of Quick et al.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al and Joo et al as applied to claims 1,2,5,6,7 and 9 above, and further in view of Quick et al.

With regards to claim 3, Quick et al does not disclose wherein the laser radiation comes from three identical laser beams forming an angle of about 120° with respect to one another in the horizontal plane. It would have been an obvious matter of design choice to use two facing identical laser beams forming an angle of about 180° with respect to one another in the horizontal plane (first and second laser beams 251 and 252 from a 180° angle from each other, Fig. 5), since the applicant has not disclosed that the laser radiation comes from three identical laser beams forming an angle of about 120° with respect to one another in the horizontal plane solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with two facing identical laser beams forming an angle of about 180° with respect to one another in the horizontal plane. 

With regards to claim 4, Quick et al does not disclose wherein the laser radiation comes from four identical laser beams forming an angle of about 90° with respect to one another in the horizontal plane. It would have been an obvious matter of design choice to use two facing identical laser beams forming an angle of about 180° with respect to one another in the horizontal plane (first and second laser beams 251 and 252 from a 180° angle from each other, Fig. 5) , since the applicant has not disclosed that wherein the laser radiation comes from four identical laser beams forming an angle of about 90° with respect to one another in the horizontal plane solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with two facing identical laser beams forming an angle of about 180° with respect to one another in the horizontal plane. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Quick et al and Joo et al as applied to claims 1,2,5,6,7 and 9 above, and further in view of Oyamada et al (US 5,683,486).

With regards to claim 8, Quick et al and Joo et al does not disclose wherein the preform precursor material is a silica cylinder with a circular section having a diameter of 600 µm.
Oyamada et al teaches wherein the preform precursor material is a silica cylinder with a circular section (silica glass preform as a precursor, abstract, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the wire of Quick et al Joo et al with the silica as taught by Oyamada et al in order to process a multitude of materials for fiber. 
Oyamada et al does not teach a circular section having a diameter of 600 µm.
 It would have been an obvious matter of design choice to use the silica cylinder as taught by Oyamada et al, since the applicant has not disclosed that the circular section having a diameter of 600 µm solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the silica cylinder as taught by Oyamada et al.


Response to Amendment
 Amendment to the Title and Abstract overcomes to the previous objection in the final office action. 

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach continuously applying a gas jet at a speed above or equal to 300 m/s in a coaxial manner with respect to the precursor material melt and in the same direction of movement. 
Examiner’s response: Joo et al teaches a method for making nanofibers by continuously applying a gas jet at a speed above or equal to 300 m/s (the gas stream velocity is in the range 1 m/s to 500 m/s , col 12, lines 55-60) in a coaxial manner with respect to the precursor material melt and in the same direction of movement (gas in coaxial with respect to liquid polymer and in the same direction as movement, Fig. 2). Applicant has defined the speed to be at a speed of 300 and about 900 m/s (paragraph 0050, lines 3-6) which Joo et al is in range of. 
	Applicant’s argument: Applicant argues the prior art does not disclose or teach a method for nanofibers. 
	Examiner’s response:  Joo et al teaches a method for making nanofibers by continuously applying a gas jet at a supersonic speed (the gas stream velocity is in the range 1 m/s to 500 m/s , col 12, lines 55-60) in a coaxial manner with respect to the precursor material melt and in the same direction of movement (gas in coaxial with respect to liquid polymer and in the same direction as movement, Fig. 2).
	Applicant’s argument: Applicant argues the prior art does not disclose or teach a gas jet applied in a coaxial manner with respect to the precursor material melt and in the same direction of movement. 
	Examiner’s response:  Joo et al teaches a method for making nanofibers by continuously applying a gas jet at a supersonic speed (the gas stream velocity is in the range 1 m/s to 500 m/s , col 12, lines 55-60) in a coaxial manner with respect to the precursor material melt and in the same direction of movement (gas in coaxial with respect to liquid polymer and in the same direction as movement, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761